DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mark McGuigan and David Mello on 8/9/2021.
Claim 1 is amended as follows:
1. (Currently amended) A cardiac information dynamic display system, comprising:
one or more electrodes configured to record sets of electric potential data representing cardiac activity at a plurality of time intervals; and a cardiac information console, comprising:
a signal processor configured to: perform an inverse solution using truncated Tikhonov regularization to calculate sets of cardiac activity data at the plurality of time intervals using the recorded sets of electric potential data,  wherein the cardiac activity data includes charge density data associated with surface locations of one or more cardiac chambers; and a user interface module configured to generate one or more displays comprising a series of images, each image comprising: a graphical representation of at least some of the charge density data associated with surface locations of the one or more cardiac chambers,  wherein the
perform a pre-scaling portion before the inverse solution that uses a weighted minimum norm estimate to compensate for distance effects between the electrodes and the surface locations of the one or more cardiac chambers to improve the Tikhonov regularization in computing the sets of cardiac activity data, and perform a post-scaling portion on the outputs of the inverse solution that uses a uniform source distribution to compute post-scaling values, wherein the post-scaling values are used to adjust the sets of cardiac activity data from the weighted minimum norm estimate.

Allowable Subject Matter
Claims 1, 10-11, 14-20, and 22-31 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 10-11, 14-20, 22-31 are allowable over the cited prior art because the examiner found that none of the cited prior art discloses using a weighted norm estimate before solving an inverse solution and a truncated Tikhonov regularization on the outputs of the inverse solution using a uniform source distribution.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792